I114th CONGRESS2d SessionH. R. 6034IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mr. Ratcliffe (for himself, Mr. Goodlatte, Mr. Gowdy, Mr. Chaffetz, Mr. Hurd of Texas, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify certain required mens rea elements for offenses pertaining to the handling of sensitive information by government officials, and for other purposes. 
1.Short titleThis Act may be cited as the Classified Information Protection Act of 2016. 2.Clarification of certain mens rea elements (a)Gathering, transmitting or losing defense informationSection 793 of title 18, United States Code, is amended by adding at the end the following: 
 
(i)In a prosecution under subsection (f), the Government need not prove that the defendant intended to cause harm to the United States.. (b)Unauthorized removal and retention of classified documents or materialSection 1924 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)In a prosecution under subsection (a), the Government need not prove that the defendant intended to cause harm to the United States..  